11/16/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0397



                      Supreme Court Cause No. DA 21-0397

Edward J. Guza
Lance F. Carl
Attorneys for Appellant
E.J. GUZA & ASSOCIATES
25 Apex Drive, Suite A
Bozeman, MT 59718
(406) 586-2228
eguza@ejguzalaw.com
lcarl@ejguzalaw.com



TAMARA A. DOWNING,
                                            ORDER DISMISSING APPEAL
                   Appellant,
         and

JOHN H. DOWNING,
                   Appellee.



      Having considered the Appellant’s Unopposed Motion to Voluntarily Dismiss

Appeal and good cause being found, the Court HEREBY ORDERS: that the above

captioned appeal is dismissed with prejudice each side to bear their own costs and

attorneys’ fees.

      ORDERED this ___ day of _______________ 2021.


cc:   Katharine Donnelly


                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         November 16 2021